Stradley Ronon Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, PA19103-7018 Telephone215.564.8000 Fax215.564.8120 www.stradley.com Direct Dial - (215) 564-8179 1933 Act Rule 497(j) 1933 Act File No. 333-82865 1940 Act File No. 811-09447 November 21, 2012 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549-0505 Re: Jacob Funds Inc. (the “Registrant”) File Nos. 333-82865 and 811-09447 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the form of Prospectuses and Statements of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from those contained in Post-Effective Amendment Nos. 21/24 to the Registration Statement of the Registrant, which was filed with the Securities and Exchange Commission electronically on November 16, 2012. Please direct questions or comments relating to this certification to me at the above telephone number. Very truly yours, /s/ David F. Roeber David F. Roeber
